204 F.2d 691
Johnny C. DYERv.UNITED STATES of America.
No. 4636.
United States Court of Appeals Tenth Circuit.
March 10, 1953.

Appeal from the United States District Court for the Western District of Oklahoma.
No one for appellant.
Robert E. Shelton, U. S. Atty., and Harry G. Foreman, Asst. U. S. Atty., Oklahoma City, Okl., for appellee.
Before PHILLIPS, Chief Judge and BRATTON and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeal dismissed on motion of appellee, on ground notice of appeal was not filed in time.